Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informality: Claim 3 Line 5 could read “…plurality of vertical ribs face another one of the outside air introduction ports.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al. (JP 2016030630) [Chiba].
Re Claim 1, Chiba – a delamination container – discloses a double container [102] made of a synthetic resin [Paragraph 4] and having a double structure [3 and 4] obtainable by blow molding a preform assembly in which an inner preform formed by injection molding is incorporated inside an outer preform formed by injection molding, the double container comprising: an outer layer body [3] including a cylindrical outer 
Re Claim 2, Chiba discloses the outside air introduction port is a through hole [6] formed through the outer mouth portion [Fig. 4b].
Re Amended Claim 5, Chiba discloses the outer layer body and the inner layer body are each made of polyethylene terephthalate (PET) [Paragraph 20].
Re Amended Claim 7, Chiba discloses the plurality of vertical ribs are provided on the inner surface of the outer layer body [Fig. 4c].
Re Amended Claim 9, Chiba discloses a neck ring [7] provided on an outer circumferential surface of the outer mouth portion on a side closer to the shoulder portion than the outside air introduction port [Fig. 4a].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba.
Re Claim 3, Chiba in Fig. 4a does not expressly disclose respective outside air introduction ports are provided on both sides of an axial center of the outer mouth portion, and a plurality of vertical ribs face one of the outside air introduction ports, and a plurality of vertical ribs face another one of the outside air introduction ports.  However, Chiba does disclose the bottle can have respective outside air introduction ports are provided on both sides of an axial center of the outer mouth portion [Paragraph 48 Lines 3-6], and a plurality of vertical ribs face one of the outside air introduction ports, and a plurality of vertical ribs face another one of the outside air introduction ports [Fig. 4a].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art does disclose multiple air introduction ports for the bottle and corresponding ribs at these ports.  See MPEP 2143 (I)(C) and (E).  One of ordinary skill would be able to modify the Chiba bottle in Fig. 4a to have multiple air introduction ports and to have corresponding ribs at those ports, before the effective filing date of the claimed invention with predictable and obvious results, to 
Re Amended Claim 4, Chiba does not expressly disclose that the plurality of vertical ribs are arranged with equal spacing in the circumferential direction on a whole circumference of the inner surface of the outer layer body or on a whole circumference of the outer surface of the inner layer body.  However, Chiba in Fig. 7 discloses the plurality of vertical ribs [10’] are arranged with equal spacing in the circumferential direction on a whole circumference of the inner surface of the outer layer body or on a whole circumference of the outer surface of the inner layer body [Fig. 7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art does disclose multiple ribs located along the circumference of the bottle mouth portion.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the Chiba bottle in Fig. 4a to have multiple vertical ribs located around the mouth portion of the bottle, before the effective filing date of the claimed invention with predictable and obvious results, in order to secure and protect the air ducts in the bottle, and since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba as applied to Claim 1 above in view of Hamamoto et al. (JP 2002068229) [Hamamoto ‘229].
Re Amended Claim 6, Chiba does not expressly disclose that the plurality of vertical ribs are provided on the outer surface of the inner layer body.  However, ‘229 – a sealing structure for an upper portion on the bottle mouth – discloses the plurality of vertical ribs [‘229, 17 on 11] are provided on the outer surface of the inner layer body [‘229, Fig. 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art does disclose multiple ribs located on the outer surface on the inner layer body.  One of ordinary skill would be able to modify the inner layer of the Chiba bottle to have vertical ribs, before the effective filing date of the claimed invention with predictable and obvious results, “so that the inner layer preform does not separate from the outer layer preform.” [‘229, Paragraph 25 Lines 7-8], and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(C).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba as applied to Claim 1 above in view of Hamamoto (EP 1266840) [Hamamoto ‘840].
Re Amended Claim 8, Chiba does not expressly disclose that the barrel portion is elastically deformable by squeezing.  However, ‘840 – a dispensing container – discloses the barrel portion is elastically deformable by squeezing [‘840, Paragraph 23 Lines 3-5].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art does disclose the barrel portion can be squeezed to dispense contents.  One of ordinary skill would be able to modify the barrel portion of .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba as applied to Claim 1 above in view of Kiko (JP 2017114555).
Re Amended Claim 10, Chiba does not expressly disclose at least each vertical rib other than a pair of vertical ribs at both ends in the circumferential direction among the plurality of vertical ribs provided in correspondence with the outside air introduction port has a notch that is cut in the vertical rib.  However, Kiko – a double container – discloses at least each rib [Kiko, 14] other than a pair of ribs at both ends in the circumferential direction among the plurality of ribs provided in correspondence with the outside air introduction port has a notch [Kiko, 14b2] that is cut in the rib [Kiko, Fig. 4a].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art does disclose the rib structure can have a notch in the structure.  One of ordinary skill would be able to modify the rib structure in the Chiba bottle to have a notch in the rib structure, before the effective filing date of the claimed invention with predictable and obvious results, in order to secure the airway, and a better air pathway [Kiko, Paragraph 10 Lines 6-8].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736